 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made effective as of July 20,
2017 (the “Effective Date”), by and between Eagle Savings Bank , an Ohio savings
bank (the “Bank”) and Kevin R. Schramm (the “Executive”). The Bank and Executive
are sometimes collectively referred to herein as the “parties.” Any reference to
the “Company” shall mean Eagle Financial Bancorp, Inc., the holding company of
the Bank. The Company is a signatory to this Agreement for the purpose of
guaranteeing the Bank’s performance hereunder.

 

WITNESSETH

 

WHEREAS, Executive is currently employed as Vice President, Chief Financial
Officer and Treasurer of the Bank;

 

WHEREAS, the Bank has adopted a Plan of Conversion pursuant to which the Bank
converted to an Ohio-chartered stock savings and loan association and became a
wholly owned subsidiary of the Company;

 

WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement; and

 

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:

 

1.POSITION AND RESPONSIBILITIES.

 

During the term of this Agreement Executive agrees to serve as Vice President,
Chief Financial Officer and Treasurer of the Bank, and will perform the duties
and will have all powers associated with such position as set forth in any job
description provided to Executive by the Bank, and as may be set forth in the
bylaws of the Bank. Executive also agrees to serve, if elected, as an officer
and director of any affiliate of the Bank.

 

2.TERM AND DUTIES.

 

(a)          Two Year Contract; Annual Renewal. The term of this Agreement shall
commence as of the Effective Date and continue for a period of twenty-four (24)
full calendar months thereafter. As of January 1st of each year (the “Renewal
Date”), beginning with the first January 1st following the Effective Date, this
Agreement shall renew for an additional year such that the remaining term shall
again be twenty-four (24) full calendar months from the Renewal Date (the
“Term”); provided, however, that in order for this Agreement to renew, the
disinterested members of the Board of Directors of the Bank (the “Board”) must
take the following actions within the time frames set forth below prior to each
Renewal Date: (i) at least twenty (20) days prior to the Renewal Date, conduct
or review a comprehensive performance evaluation of Executive for purposes of
determining whether to extend this Agreement; and (ii) affirmatively approve the
renewal or non-renewal of this Agreement, which decision shall be included in
the minutes of the Board’s meeting. If the decision of such disinterested
members of the Board is not to renew this Agreement, then the Board shall
provide Executive with a written notice of non-renewal (“Non-Renewal Notice”)
prior to any Renewal Date, such that this Agreement shall terminate at the end
of twelve (12) months following such Renewal Date. Notwithstanding the
foregoing, in the event that the Company or the Bank has entered into an
agreement to effect a transaction which would be considered a Change in Control
as defined below, then the term of this Agreement shall be extended and shall
terminate twenty-four (24) months following the date on which the Change in
Control occurs.

 

 

 

 

(b)          Termination of Agreement. Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Bank may terminate
Executive’s employment with the Bank at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.

 

(c)          Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.

 

(d)          Duties; Membership on Other Boards. During the term of this
Agreement, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Bank; provided, however, that, Executive may serve, or continue to serve, on
the boards of directors of, and hold any other offices or positions in, business
companies or business or civic organizations, which, in the Board’s judgment,
will not present any conflict of interest with the Bank, or materially affect
the performance of Executive’s duties pursuant to this Agreement. Executive
shall provide the Board of Directors annually for its approval a list of
organizations for which the Executive acts as a director or officer.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)          Base Salary. In consideration of Executive’s performance of the
duties set forth in Section 2, the Bank shall provide Executive the compensation
specified in this Agreement. The Bank shall pay Executive a salary of $103,651
per year (“Base Salary”). The Base Salary shall be payable biweekly, or with
such other frequency as officers of the Bank are generally paid. During the term
of this Agreement, the Base Salary shall be reviewed at least annually by the
Board or by a committee designated by the Board, and the Bank may increase, but
not decrease (except for a decrease that is generally applicable to all
employees) Executive’s Base Salary. Any increase in Base Salary shall become
“Base Salary” for purposes of this Agreement.

 

(b)          Bonus and Incentive Compensation. Executive shall be entitled to
equitable participation in incentive compensation and bonuses in any plan or
arrangement of the Bank or the Company in which Executive is eligible to
participate. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

 

 2 

 

 

(c)          Employee Benefits. The Bank shall provide Executive with employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive was participating or from which he was deriving benefit
immediately prior to the commencement of the term of this Agreement, and the
Bank shall not, without Executive’s prior written consent, make any changes in
such plans, arrangements or perquisites that would adversely affect Executive’s
rights or benefits thereunder, except as to any changes that are applicable to
all participating employees. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive will be entitled to participate in
and receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident insurance plans, medical coverage or
any other employee benefit plan or arrangement made available by the Bank and/or
the Company in the future to its senior executives, including any stock benefit
plans, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.

 

(d)          Paid Time Off. Executive shall be entitled to paid vacation time
each year during the term of this Agreement (measured on a fiscal or calendar
year basis, in accordance with the Bank’s usual practices), as well as sick
leave, holidays and other paid absences in accordance with the Bank’s policies
and procedures for senior executives. Any unused paid time off during an annual
period shall be treated in accordance with the Bank’s personnel policies as in
effect from time to time.

 

(e)          Expense Reimbursements. The Bank shall also pay or reimburse
Executive for all reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of performing his obligations under this
Agreement, including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate in connection with the performance of his duties under this
Agreement, upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require, provided that such payment or
reimbursement shall be made as soon as practicable but in no event later than
March 15 of the year following the year in which such right to such payment or
reimbursement occurred.

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

(a)          Upon the occurrence of an Event of Termination (as herein defined)
during the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof), Section 5 shall apply instead. As used in this Agreement, an “Event of
Termination’’ shall mean and include any one or more of the following:

 

(i)           the involuntary termination of Executive’s employment hereunder by
the Bank for any reason other than termination governed by Section 5 (in
connection with or following a Change in Control), Section 6 (due to Disability
or death), Section 7 (due to Retirement), or Section 8 (for Cause), provided
that such termination constitutes a “Separation from Service” within the meaning
of Section 409A of the Internal Revenue Code (“Code”); or

 

 3 

 

 

(ii)          Executive’s resignation from the Bank’s employ upon any of the
following, unless consented to by Executive:

 

(A)         a material change in Executive’s function, duties, or
responsibilities, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and
responsibilities described in Section 1, to which Executive has not agreed in
writing (and any such material change shall be deemed a continuing breach of
this Agreement by the Bank);

 

(B)         a relocation of Executive’s principal place of employment to a
location that is more than 30 miles from the location of the Bank’s principal
executive offices as of the date of this Agreement;

 

(C)         a material reduction in the benefits and perquisites, including Base
Salary, to Executive from those being provided as of the Effective Date (except
for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Bank);

 

(D)         a liquidation or dissolution of the Bank; or

 

(E)         a material breach of this Agreement by the Bank.

 

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for “Good Reason” upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed ninety (90) days)
after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination. The Bank shall have thirty (30) days
to cure the condition giving rise to the Event of Termination, provided that the
Bank may elect to waive said thirty (30) day period.

 

(b)          Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, the Base Salary and bonuses that Executive would be entitled
to for the remaining unexpired term of the Agreement. For purposes of
determining the bonus(es) payable hereunder, the bonus(es) will be deemed to be
(i) equal to the highest bonus paid at any time during the prior three years,
and (ii) otherwise paid at such time as such bonus would have been paid absent
an Event of Termination. Such payments shall be paid in a lump sum on the 30th
day following the Executive’s Separation from Service (within the meaning of
Section 409A of the Code) and shall not be reduced in the event Executive
obtains other employment following the Event of Termination. Notwithstanding the
foregoing, Executive shall not be entitled to any payments or benefits under
this Section 4 unless and until (i) Executive executes a release of his claims
against the Bank, the Company and any affiliate, and their officers, directors,
successors and assigns, releasing said persons from any and all claims, rights,
demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship, including claims under the Age Discrimination in
Employment Act, but not including claims for benefits under tax-qualified plans
or other benefit plans in which Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement (the “Release”),
and (ii) the payments and benefits shall begin on the 30th day following the
date of the Executive’s Separation from Service, provided that before that date,
the Executive has signed (and not revoked) the Release and the Release is
irrevocable under the time period set forth under applicable law.

 

 4 

 

 

(c)          Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a lump sum cash payment
reasonably estimated to be equal to the present value of the contributions that
would have been made on the Executive’s behalf under the Bank’s defined
contribution plans (e.g., 401(k) Plan, ESOP, and any other defined contribution
plan maintained by the Bank), as if Executive had continued working for the Bank
for the remaining unexpired term of the Agreement following such Event of
Termination, earning the salary that would have been achieved during such
period. Such payments shall be paid in a lump sum within thirty (30) days of the
Executive’s Separation from Service and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.

 

(d)          Upon the occurrence of an Event of Termination, the Bank shall
provide, at the Bank’s expense, nontaxable medical and dental coverage and life
insurance coverage substantially comparable, as reasonably available, to the
coverage maintained by the Bank for Executive prior to the Event of Termination,
except to the extent such coverage may be changed in its application to all Bank
employees, and this insurance coverage shall cease upon the earlier of: (i)
Executive’s employment by another employer whereby the Executive receives or may
elect to receive substantially similar insurance coverage (for purposes of
clarity, it is understood that there may be some differences in co-pays,
deductibles, premiums and policy limitations), or (ii) the expiration of the
remaining term of this Agreement. Notwithstanding the foregoing, if applicable
law (including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive is not
permitted under the terms of the applicable health plans, or if providing such
benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within ) business days of the Date of Termination, or if later, the
date on which the Bank determines that such insurance coverage (or the remainder
of such insurance coverage) cannot be provided for the foregoing reasons.

 

(e)          For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by the Executive after the date of the Event
of Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

 

 5 

 

 

5.CHANGE IN CONTROL.

 

(a)         Any payments made to Executive pursuant to this Section 5 are in
lieu of any payments that may otherwise be owed to Executive pursuant to this
Agreement under Section 4, such that Executive shall either receive payments
pursuant to Section 4 or pursuant to Section 5, but not pursuant to both
Sections.

 

(b)         For purposes of this Agreement, the term “Change in Control” shall
mean:

 

(1)          Merger: The Company or the Bank merges into or consolidates with
another entity, or merges another Bank or corporation into the Bank or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Bank immediately before
the merger or consolidation;

 

(2)          Acquisition of Significant Share Ownership: A person or persons
acting in concert has or have become the beneficial owner of 25% or more of a
class of the Company’s or the Bank’s voting securities; provided, however, this
clause (2) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 

(3)          Change in Board Composition: During any period of two consecutive
years, individuals who constitute the Company’s or the Bank’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority of the Company’s or the Bank’s Board of Directors; provided,
however, that for purposes of this clause (c), each director who is first
elected by the board (or first nominated by the board for election by the
stockholders or corporators) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or

 

(4)          Sale of Assets: The Company or the Bank sells to a third party all
or substantially all of its assets.

 

(5)          Notwithstanding anything herein to the contrary, a Change in
Control shall not be deemed to have occurred in connection with a conversion of
the Bank from a mutual to a stock bank and/or the Bank’s reorganization as a
subsidiary of the Company.

 

 6 

 

 

(c)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof),
Executive, shall receive as severance pay or liquidated damages, or both, a lump
sum cash payment equal to two times the sum of (i) Executive’s highest annual
rate of Base Salary paid to Executive at any time under this Agreement, plus
(ii) the highest bonus paid to Executive with respect to the two completed
fiscal years prior to the Change in Control. Such payment shall be paid in a
lump sum within ten (10) days of the Executive’s Separation from Service (within
the meaning of Section 409A of the Code) and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.

 

(d)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof), the
Bank shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, a lump sum cash
payment reasonably estimated to be equal to the present value of the
contributions that would have been made on Executive’s behalf under the Bank’s
defined contribution plans (e.g., 401(k) Plan, ESOP, and any other defined
contribution plan maintained by the Bank), as if Executive had continued working
for the Bank for twenty-four (24) months after the effective date of such
termination of employment, earning the salary that would have been achieved
during such period. Such payments shall be paid in a lump sum within ten (10)
days of the Executive’s Separation from Service and shall not be reduced in the
event Executive obtains other employment following the Event of Termination. If
Executive is a Specified Employee, as defined in Code Section 409A and any
payment to be made under this sub-paragraph (c) or (d) of this Section 5 shall
be determined to be subject to Code Section 409A, then if required by Code
Section 409A, such payment or a portion of such payment (to the minimum extent
possible) shall be delayed and shall be paid on the first day of the seventh
month following Executive’s Separation from Service.

 

(e)           Upon the occurrence of a Change in Control followed within
eighteen (18) months by an Event of Termination (as defined in Section 4
hereof), the Bank (or its successor) shall provide at the Bank’s (or its
successor’s) expense, nontaxable medical and dental coverage and life insurance
coverage substantially comparable, as reasonably available, to the coverage
maintained by the Bank for Executive prior to his termination, except to the
extent such coverage may be changed in its application to all Bank employees and
then the coverage provided to Executive shall be commensurate with such changed
coverage. This insurance coverage shall cease upon the earlier of: (i)
Executive’s employment by another employer whereby the Executive receives or may
elect to receive substantially similar insurance coverage (for purposes of
clarity, it is understood that there may be some differences in co-pays,
deductibles, premiums and policy limitations), or (ii) twenty-four (24) months
following the termination of Executive’s employment. Notwithstanding the
foregoing, if applicable law (including, but not limited to, laws prohibiting
discriminating in favor of highly compensated employees), or, if participation
by the Executive is not permitted under the terms of the applicable health
plans, or if providing such benefits would subject the Bank to penalties, then
the Bank shall pay the Executive a cash lump sum payment reasonably estimated to
be equal to the value of such non-taxable medical and dental benefits, with such
payment to be made by lump sum within ) business days of the Date of
Termination, or if later, the date on which the Bank determines that such
insurance coverage (or the remainder of such insurance coverage) cannot be
provided for the foregoing reasons.  

 

 7 

 

 

(f)          Notwithstanding the preceding paragraphs of this Section 5, in the
event that the aggregate payments or benefits to be made or afforded to
Executive in the event of a Change in Control would be deemed to include an
“excess parachute payment” under Section 280G of the Internal Revenue Code or
any successor thereto, then such payments or benefits shall be reduced to an
amount, the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with
Section 280G of the Code. In the event a reduction is necessary, then the cash
severance payable by the Bank pursuant to Section 5 shall be reduced by the
minimum amount necessary to result in no portion of the payments and benefits
payable by the Bank under Section 5 being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to excise tax imposed under Section 4999 of
the Code.

 

6.TERMINATION FOR DISABILITY.

 

(a)          Termination of Executive’s employment based on “Disability” shall
be construed to comply with Section 409A of the Internal Revenue Code and shall
be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank or the Company;
or (iii) Executive is determined to be totally disabled by the Social Security
Administration. The provisions of Sections 6(b) and (c) shall apply upon the
termination of the Executive’s employment based on Disability. Upon the
determination that Executive has suffered a Disability, disability payments
hereunder shall commence within thirty (30) days.

 

(b)          Executive shall be entitled to receive benefits under all
short-term or long-term disability plans maintained by the Bank for its
executives. To the extent such benefits are less than Executive’s Base Salary,
the Bank shall pay Executive an amount equal to the difference between such
disability plan benefits and the amount of Executive’s Base Salary for the
longer of one (1) year following the termination of his employment due to
Disability or the remaining term of this Agreement, which shall be payable in
accordance with the regular payroll practices of the Bank.

 

(c)          The Bank shall cause to be continued life insurance coverage and
non-taxable medical and dental coverage substantially comparable, as reasonably
available, to the coverage maintained by the Bank for Executive prior to the
termination of his employment based on Disability, except to the extent such
coverage may be changed in its application to all Bank employees or not
available on an individual basis to an employee terminated based on Disability.
This coverage shall cease upon the earlier of (i) the date Executive returns to
the full-time employment of the Bank; (ii) Executive’s full-time employment by
another employer; (iii) expiration of the remaining term of this Agreement; or
(iv) Executive’s death.

 

 8 

 

 

7.TERMINATION UPON RETIREMENT.

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment in accordance with any retirement policy,
as applicable, established by the Board with Executive’s consent as it applies
to him. Upon termination of Executive based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.

 

8.TERMINATION FOR CAUSE.

 

(a)          The Bank may terminate Executive’s employment at any time, but any
termination other than termination for “Cause,” as defined herein, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.” The term “Cause” as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to the Executive:

 

(1)          personal dishonesty in performing Executive’s duties on behalf of
the Bank;

 

(2)          incompetence in performing Executive’s duties on behalf of the
Bank;

 

(3)          willful misconduct that in the judgment of the Board will likely
cause economic damage to the Bank or injury to the business reputation of the
Bank;

 

(4)          breach of fiduciary duty involving personal profit;

 

(5)          material breach of the Bank’s Code of Ethics;

 

(6)          intentional failure to perform stated duties under this Agreement
after written notice thereof from the Board;

 

(7)          willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) that reflect adversely on the reputation
of the Bank, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or

 

(8)          material breach by Executive of any provision of this Agreement.

 

 9 

 

 

Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Cause exists, if the Board determines in good faith at a
meeting of the Board, by not less than a majority of its entire membership, that
there is probable cause for it to find that the Executive was guilty of conduct
constituting Cause as described above, the Board may suspend the Executive from
his duties hereunder for a reasonable period of time not to exceed fourteen (14)
days pending a further meeting at which the Executive shall be given the
opportunity to be heard before the Board. Upon a finding of Cause, the Board
shall deliver to the Executive a Notice of Termination, as more fully described
in Section 10 below.

 

(b)          For purposes of this Section 8, no act or failure to act, on the
part of Executive, shall be considered “willful” unless it is done, or omitted
to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Bank. Any act,
or failure to act, based upon the direction of the Board or based upon the
advice of counsel for the Bank shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Bank.

 

9.RESIGNATION FROM BOARDS OF DIRECTORS

 

In the event of Executive’s termination of employment due to an Event of
Termination, Executive’s service as a director of the Bank, the Company, and any
affiliate of the Bank or the Company shall immediately terminate. This Section 9
shall constitute a resignation notice for such purposes.

 

10.NOTICE.

 

(a)          Any purported termination by the Bank for Cause shall be
communicated by Notice of Termination to Executive. If, within thirty (30) days
after any Notice of Termination for Cause is given, Executive notifies the Bank
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration, as provided in Section 20. Notwithstanding the pendency
of any such dispute, the Bank shall discontinue paying Executive’s compensation
until the dispute is finally resolved in accordance with this Agreement. If it
is determined that Executive is entitled to compensation and benefits under
Section 4 or 5, the payment of such compensation and benefits by the Bank shall
commence immediately following the date of resolution by arbitration, with
interest due Executive on the cash amount that would have been paid pending
arbitration (at the prime rate as published in The Wall Street Journal from time
to time).

 

(b)          Any other purported termination by the Bank or by Executive shall
be communicated by a “Notice of Termination” (as defined in Section 10(c)) to
the other party. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20. Notwithstanding the pendency
of any such dispute, the Bank shall continue to pay Executive his Base Salary,
and other compensation and benefits in effect when the notice giving rise to the
dispute was given (except as to termination of Executive for Cause); provided,
however, that such payments and benefits shall not continue beyond the date that
is 24 months from the date the Notice of Termination is given. In the event the
voluntary termination by Executive of his employment is disputed by the Bank,
and if it is determined in arbitration that Executive is not entitled to
termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution by arbitration, with interest thereon at
the prime rate as published in The Wall Street Journal from time to time, if it
is determined in arbitration that Executive’s voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination. If it is determined that
Executive is entitled to receive severance benefits under this Agreement, then
any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 10 shall offset the amount of any severance
benefits that are due to Executive under this Agreement.

 

 10 

 

 

(c)          For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

11.POST-TERMINATION OBLIGATIONS.

 

(a)          One Year Non-Solicitation. Executive hereby covenants and agrees
that, for a period of one year following his termination of employment with the
Bank, he shall not, without the written consent of the Bank, either directly or
indirectly:

 

(i)          solicit, offer employment to, or take any other action intended (or
that a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Bank or the Company, or any of
their respective subsidiaries or affiliates, to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company, or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within 30
miles of the locations in which the Bank or the Company has business operations
or has filed an application for regulatory approval to establish an office, or

 

(ii)         contact (with a view toward selling any product or service
competitive with any product or service sold or proposed to be sold by the
Company, the Bank, or any subsidiary of such entities) any person, firm,
association or corporation (A) to which the Company, the Bank, or any subsidiary
of such entities sold any product or service within thirty-six months of the
Executive’s termination of employment, (B) which Executive solicited, contacted
or otherwise dealt with on behalf of the Company, the Bank, or any subsidiary of
such entities within one year of the Executive’s termination of employment, or
(C) which Executive was otherwise aware was a client of the Company, the Bank,
or any subsidiary of such entities at the time of termination of employment.
Executive will not directly or indirectly make any such contact, either for his
own benefit or for the benefit of any other person, firm, association, or
corporation.

 

 11 

 

 

(b)          Six Month Non-Competition. Executive hereby covenants and agrees
that, for a period of six months following his termination of employment with
the Bank, he shall not, without the written consent of the Bank, either directly
or indirectly become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings association, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Bank or its affiliates or has headquarters or offices within 30 miles of
Cincinnati, Ohio. Notwithstanding the foregoing, this non-competition
restriction shall not apply if Executive’s employment is terminated following a
Change in Control.

 

(c)           As used in this Agreement, “Confidential Information” means
information belonging to the Bank which is of value to the Bank in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Bank. Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Bank. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Bank, as well as other information to which the
Executive may have access in connection with the Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Bank has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain. The
Executive understands and agrees that the Executive’s employment creates a
relationship of confidence and trust between the Executive and the Bank with
respect to all Confidential Information. At all times, both during the
Executive’s employment with the Bank and after its termination, the Executive
will keep in confidence and trust all such Confidential Information, and will
not use or disclose any such Confidential Information without the written
consent of the Bank, except as may be necessary in the ordinary course of
performing the Executive’s duties to the Bank.

 

(d)          Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank, in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that Executive shall
not be required to provide information or assistance with respect to any
litigation between the Executive and the Bank or any of its subsidiaries or
affiliates.

 

(e)          All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 11. The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section 11, agree that, in
the event of any such breach by Executive, the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
or the Company from pursuing any other remedies available to them for such
breach or threatened breach, including the recovery of damages from Executive.

 

 12 

 

 

12.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company may accede to this Agreement but
only for the purposed of guaranteeing payment and provision of all amounts and
benefits due hereunder to Executive.

 

13.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.

 

14.NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

(b)          This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.

 

15.MODIFICATION AND WAIVER.

 

(a)          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)          No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

16.REQUIRED PROVISIONS.

 

(a)          The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.

 

 13 

 

 

(b)          If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.

 

(c)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(d)          If the Bank is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(e)          All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by either the Federal Deposit Insurance
Corporation (the “FDIC”) or the Board of Governors of the Federal Reserve System
(collectively, the “Regulator”) or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) [12 USC §1823(c)] of the Federal
Deposit Insurance Act; or (ii) by the Regulator or his or her designee at the
time the Regulator or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Regulator to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

(f)          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359.

 

17.SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

 14 

 

 

18.HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Ohio except to the
extent superseded by federal law.

 

20.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Bank, in accordance with the rules
of the American Arbitration Bank’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect. One arbitrator shall be
selected by Executive, one arbitrator shall be selected by the Bank and the
third arbitrator shall be selected by the arbitrators selected by the parties.
If the arbitrators are unable to agree within fifteen (15) days upon a third
arbitrator, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

21.INDEMNIFICATION.

 

(a)          Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy, and shall be indemnified
for the term of this Agreement and for a period of six years thereafter to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank or any affiliate (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board), provided, however,
Executive shall not be indemnified or reimbursed for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive. Any such
indemnification shall be made consistent with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder
in 12 C.F.R. Part 359.

 

(b)          Any indemnification by the Bank shall be subject to compliance with
any applicable regulations of the Federal Deposit Insurance Corporation.

  

 15 

 

 



22.Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Bank: Chairman of the Board   Eagle Savings Bank   6415 Bridgetown Road  
Cincinnati, Ohio 45248     To Executive:       At the address last appearing on
  the personnel records of the Bank

 

 16 

 

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, on the date first above written.

 

  EAGLE SAVINGS BANK         By: /s/ James W. Braun     Chairman of the Board  
      EAGLE FINANCIAL BANCORP, INC.         By: /s/ James W. Braun     Chairman
of the Board         EXECUTIVE:         /s/ Kevin R. Schramm    Kevin R.
Schramm, Vice President, Chief Financial Officer and Treasurer

 

 17 

 

